Citation Nr: 0737339	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-28 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish legal entitlement to VA death benefits.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The appellant claims that her deceased husband had recognized 
service in the armed forces of the United States and seeks 
entitlement to VA death benefits.    

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

In September 2007, the appellant testified at a 
videoconference Board hearing before the undersigned Veterans 
Law Judge.  The transcript of the hearing is associated with 
the claims file and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2006 written statement, the appellant wrote that 
she wanted to be represented by "the President of Veterans, 
Elderly, Sons and Daughters Associations of Caloocan City 
Inc." and asked that the necessary forms be sent to her in 
order that she may appoint the organization as her 
representative.  The record, however, reflects that the RO 
failed to address the appellant's request as no such forms 
were ever sent to the appellant.  The Board notes that an 
appellant will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person.  38 C.F.R. 
§ 20.600 (2007).  The Board also notes that an appellant must 
execute a VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) in order to 
designate a recognized organization as his or her 
representative as the form gives the organization power of 
attorney to represent the appellant.  Id.  It is further 
noted that the designation will only be effective when it is 
received by the agency of original jurisdiction or, if the 
appellant record has been certified to the Board for review, 
by the Board of Veterans' Appeals.  Id.  As the appellant has 
not been provided the necessary forms to appoint 
representation and remains unrepresented, the Board finds 
that this case must be remanded to the RO in order to allow 
the appellant the opportunity to execute the documentation 
necessary to appoint her designated representative. 

The Board additionally observes that a notarized document 
dated in April 2003 requires translation to English.  
Therefore, the RO is also requested to have the document 
translated and to associate such translation with the claims 
folder.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the appellant 
with an appropriate VCAA notice, VA's 
duties there under, and the delegation of 
responsibility between VA and the appellant 
in procuring the evidence to reopen a claim 
to establish legal entitlement to VA death 
benefits, including which portion of the 
information and evidence is to be provided 
by the appellant and which portion VA will 
attempt to obtain on behalf of the 
appellant as required by 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2007).  The notice should advise 
the appellant that she must submit evidence 
that was not previously submitted to agency 
decision makers, relates to an 
unestablished fact necessary to 
substantiate the claim, and raises a 
reasonable possibility of substantiating 
the claim in order to reopen her finally 
adjudicated claim.  The appellant should be 
afforded the appropriate period of time for 
response to all written notice and 
development as required by VA law.

2.  The RO should send to the appellant 
the appropriate forms necessary to appoint 
a representative in the matter on appeal 
and afford her the appropriate period of 
time to submit such forms.  

3.  The RO should have the notarized 
document dated in April 2003 translated to 
English and associate such translation 
with the claims folder.

4.  After any additional notification and/or 
development deemed necessary is undertaken, 
the RO should readjudicate the appellant's 
claim with consideration of any evidence 
received since the March 2007 supplemental 
statement of the case (SSOC).  If any benefit 
sought on appeal remains denied, the 
appellant should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the appellant.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

This remand is to ensure due process.  The Board intimates no 
opinion either favorable or unfavorable at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



